FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D16-5843
                 _____________________________

KACY DANIELLE CRENSHAW,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Russell Healey, Judge.

                          May 17, 2018

PER CURIAM.

     Kacey Crenshaw was charged with grand theft after
surveillance video showed her leaving her Burger King shift
carrying cash in a to-go bag. According to the restaurant’s owner,
the money in the bag (some $1,600) was supposed to be deposited
in the bank, but it never made it. He said other deposits had gone
missing in the months before Crenshaw’s arrest, too. Almost all of
those deposits disappeared on days Crenshaw was scheduled to
work.

    At trial, Crenshaw moved for a judgment of acquittal. She
argued that while she may have left work with money in a to-go
bag—as seen in the video—that did not prove she stole anything.
Instead, according to Crenshaw and other witnesses, Burger King
managers were encouraged to carry deposits in to-go bags—the
same bags customers get their food in—because the bags were
inexpensive and inconspicuous.

    The court denied Crenshaw’s motion, and the jury later
convicted her of grand theft. The court sentenced her to six months’
imprisonment, followed by four years’ probation. Now, Crenshaw
appeals the court’s decision, raising the same judgment-of-
acquittal argument and challenging an aspect of her sentence.

     We review de novo the order denying the acquittal motion,
and we view the evidence in the light most favorable to the State.
Pagan v. State, 830 So. 2d 792, 803 (Fla. 2002). To survive the
motion, the State needed to present evidence that Crenshaw
intended to deprive Burger King, permanently or temporarily, of
at least $300 worth of property. §§ 812.014(1), (2)(c), Fla. Stat.
(2016).

     As to the issue of Crenshaw’s intent, we note that there was
evidence that employees routinely took deposits to the bank in to-
go bags rather than bank-provided bags; the restaurant owner
confirmed as much on cross-examination. But there was also
evidence that the bank never received several deposits Crenshaw
was scheduled to deliver (in addition to the one seen in the video),
despite having a dual-controlled and video-monitored system of
accepting and processing deposits. Furthermore, the jury saw
Crenshaw tightly wrap money in one to-go bag, put that money at
the bottom of another to-go bag, place other objects in the bag
(concealing its contents), and then store the bag among her
personal effects. Considering all of this evidence, a reasonable jury
could conclude that Crenshaw intended to deprive the restaurant
of the money she left the store with. See Manuel v. State, 16 So. 3d
833, 835 (Fla. 1st DCA 2005) (“[T]aking the evidence in a light
most favorable to the State, intent can be inferred from the
circumstances of the incident.”).

     As to the value of the funds, there was evidence to support a
finding that the $300 threshold was satisfied. Although there was
evidence of multiple missing deposits, only one day’s events were
captured on video. But there was evidence that one day’s deposit
alone was worth at least $1,600. The trial court did not err in
denying the motion for judgment of acquittal.

                                 2
     Crenshaw separately argues that the court should have
granted her motion to correct a sentencing error. When orally
pronouncing sentence, the trial court gave Crenshaw jail credit.
But the subsequent written order gave Crenshaw less jail credit.
Crenshaw moved to correct the written order to align with the oral
pronouncement, but the court denied the motion. The court said
its oral pronouncement gave too much credit, that the written
order was correct, and that its erroneous oral pronouncement
constituted a “scrivener’s error.” Although the oral pronouncement
generally controls—even when it provides too much jail credit, see
Nelson v. State, 148 So. 3d 173, 174 (Fla. 1st DCA 2014) (holding
that the oral pronouncement granting jail credit controls over the
written sentence “[r]egardless of whether the appellant is entitled
to the credit”); see also Douglas v. State, 140 So. 3d 691, 691 (Fla.
1st DCA 2014) (“It is a longstanding principle that a court’s oral
pronouncement controls over any written sentencing document.”),
the issue is now moot because Crenshaw has already completed
her jail term. See Toomer v. State, 895 So. 2d 1256 (Fla. 1st DCA
2005) (issues of jail credit are rendered moot once the sentence has
been completed). We therefore dismiss as moot the portion of this
appeal challenging the jail credit.

    AFFIRMED in part; DISMISSED in part.

LEWIS, KELSEY, and WINSOR, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Jasmine Russell, Assistant
Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross,
Assistant Attorney General, Tallahassee, for Appellee.



                                 3